DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Busse on 3/1/2021.
	Claim 1: An interventional medical system comprising an implantable medical device, a catheter, and a retrieval tool; 
the implantable medical device comprising a hermetically sealed housing extending along a longitudinal axis between a proximal end thereof and a distal end thereof, and an attachment feature joined to the proximal end of the housing, the attachment feature forming an annular recess where the feature is joined to the housing proximal end; 
the catheter comprising an elongate shaft and a distal-most catheter sidewall joined to a distal end of the shaft, the distal-most catheter sidewall defining a receptacle extending along a first central axis and sized to contain an entirety of the implantable medical device therein, the shaft including a longitudinally extending lumen in fluid communication with an interior of the receptacle, the interior of the receptacle having a distal opening sized to receive passage of the implantable medical device therethrough, 
the retrieval tool comprising: 
an elongate guide comprising: 
a guide sidewall defining a longitudinally extending guide lumen of the elongate guide extending along a second central axis, the guide lumen extending from a proximal opening thereof to a distal opening thereof; and 
a rod extending proximally from the proximal opening of the guide lumen, and 
wherein the guide sidewall tapers from a first outer diameter to a smaller, second outer diameter at the distal opening to establish, when the second central axis is radially offset from the first central axis , the distal opening of the guide lumen is axially proximate the distal opening of the receptacle and the guide sidewall is directly adjacent the distal-most catheter sidewall, a radial offset 
a lasso comprising: 
a first segment extending within the guide lumen and being fixedly attached to the elongate guide, the first segment having a distal end located in close proximity to the distal opening of the guide lumen; 
a second segment extending from the distal end of the first segment and looping back alongside the first segment within the guide lumen, the second segment being moveable relative to the first segment to increase and decrease a length of the second segment that protrudes distally from the distal opening of the guide lumen, and the second segment being configured to engage with the annular recess formed by the implantable medical device attachment feature; and
an elongate tube coupled to a proximal end of the second segment of the lasso by an overlying layer of heat shrink tubing, wherein the 
wherein the radial offset established by the guide sidewall is greater than a length of the annular recess formed by the attachment feature of the implantable medical device.

	Claim 9: A tool for retrieving, in conjunction with a catheter, an implantable medical device from an implant site and into a receptacle of the catheter, the catheter comprising a distal-most catheter sidewall and the receptacle extending along a first central axis, the implantable medical device comprising a hermetically sealed housing extending along a longitudinal axis between a proximal end thereof and a distal end thereof, and an attachment feature joined to the proximal end of the housing, the attachment feature forming an annular recess where the attachment feature is joined to the proximal end of the housing, the tool being sized to fit in sliding engagement within the receptacle of the catheter, and the tool comprising:
an elongate guide comprising: 
a guide sidewall defining a longitudinally extending guide lumen of the elongate guide extending along a second central axis, the guide lumen extending from a proximal opening thereof to a distal opening thereof, and the guide sidewall tapering from a first outer diameter to a smaller, second outer diameter at the distal opening of the guide lumen, the tapering extending over a length no greater than about 0.08 inch, and a ratio of the smaller, second outer diameter to the first outer diameter being no greater than about 60%;
a rod extending proximally from the proximal opening of the guide lumen, 
wherein the tapering of the guide sidewall establishes, when the second central axis is radially offset from the first central axis , the distal opening of the guide lumen is axially proximate the distal opening of the receptacle and the guide sidewall is directly adjacent the distal-most catheter sidewall, a radial offset distal-most catheter sidewall; and 

a first segment extending within the guide lumen and being fixedly attached to the elongate guide, the first segment having a distal end located in close proximity to the distal opening of the guide lumen; 
a second segment extending from the distal end of the first segment and looping back alongside the first segment within the guide lumen, the second segment being moveable relative to the first segment to increase and decrease a length of the second segment that protrudes distally from the distal opening of the guide lumen, and the second segment being configured to engage with the annular recess formed by the attachment feature of the implantable medical device; and
an elongate tube coupled to a proximal end of the second segment of the lasso by an overlying layer of heat shrink tubing, wherein the elongate tube extends around the rod of the elongate guide, and wherein the elongate tube is in sliding engagement with the rod.

	Claim 16: A tool for retrieving, in conjunction with a catheter, an implantable medical device from an implant site and into a receptacle of the catheter, the catheter comprising a distal-most catheter sidewall and the receptacle extending along a first central axis, the implantable medical device comprising a hermetically sealed housing extending along a longitudinal axis between a proximal end thereof and a distal end thereof, and an attachment feature joined to the proximal end of the housing, the attachment feature forming an annular recess where the attachment feature is joined to the proximal end of the housing, the tool being sized to fit in sliding engagement within the receptacle of the catheter, and the tool comprising:
an elongate guide comprising a relatively straight rod portion and a coiled portion, the coiled portion forming a guide sidewall, the guide sidewall defining a longitudinally extending guide lumen of the elongate guide extending along a second central axis, the guide lumen extending from a proximal opening thereof to a distal opening thereof, the rod portion being integrally formed with the coiled portion and extending proximally from the proximal opening of the guide lumen, and the guide , the distal opening of the guide lumen is axially proximate a distal opening of the receptacle and the guide sidewall is directly adjacent the distal-most catheter sidewall, a radial offset distal-most catheter sidewall 
a lasso comprising: 
a first segment extending within the guide lumen and being fixedly attached to the rod portion of the elongate guide, the first segment having a distal end located in close proximity to the distal opening of the guide lumen; 
a second segment extending from the distal end of the first segment and looping back alongside the first segment within the guide lumen, the second segment further extending proximally from the proximal opening of the guide lumen and alongside the rod portion of the elongate guide, the second segment being moveable relative to the first segment to increase and decrease a length of the second segment that protrudes distally from the distal opening of the guide lumen, and the second segment being configured to engage with the annular recess formed by the attachment feature of the implantable medical device; and
an elongate tube coupled to a proximal end of the second segment of the lasso by an overlying layer of heat shrink tubing, wherein the elongate tube extends around the rod portion of the elongate guide, and wherein the elongate tube is in sliding engagement with the rod portion.

Claim 18:  The tool of claim 16, wherein the coiled portion of the elongate guide has a close wound pitch along a first length corresponding to the first outer diameter, and a space wound pitch along a distal-most, second length corresponding to the 

	Claim 19: The tool of claim 16, wherein the tapering of the guide sidewall extends over a length no greater than about 0.08 inch, and a ratio of the smaller, second outer diameter to the first outer diameter is no greater than about 60%.


Allowable Subject Matter
Claims 1, 3, 4, 6, 8-12, 15, 16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose an elongate tube coupled to a proximal end of the second segment of the lasso by an overlying layer of heat shrink tubing, wherein the elongate tube extends around the rod of the elongate guide, and wherein the elongate tube is in sliding engagement with the rod (claims 1, 9 and 16).
The prior art of record of Bonner (US Pub No. 2013/0053921), Rappe (US Patent No. 5,387,219), Obitsu (US Pub No. 2006/0064114) and Graves (US Patent No. 5,522,819) discloses everything in claim 1, 9 and 16 including an implantable medical device (Bonner, 100), a catheter (Bonner, 20), a retrieval tool (Bonner, 224) (Figure 5B) and a lasso (Rappe, 24) having a first segment and a second segment (see Final rejection mailed out on 3/18/2020) but fails to disclose the lasso having an elongate tube coupled to a proximal end of the second segment of the lasso by an overlying layer of heat shrink tubing, wherein the elongate tube extends around the rod of the elongate guide, and wherein the elongate tube is in sliding engagement with the rod (claims 1, 9 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/Examiner, Art Unit 3771